--------------------------------------------------------------------------------

                                                                                          Exhibit
10.2
 

 
EXECUTION VERSION
 
VOTING AGREEMENT
 
 
THIS VOTING AGREEMENT (this “Agreement”), dated this 8th day of June 2006 is
entered into by and among SIGA Technologies, Inc., a Delaware corporation
( “SIGA”), TransTech Pharma, Inc., MacAndrews & Forbes Inc., Howard Gittis,
Donald G. Drapkin, James J. Antal, Thomas E. Constance, Mehmet C. Oz, Eric A.
Rose and Paul G. Savas (each a “Stockholder” and collectively the
“Stockholders”) and Pharmathene Inc., a Delaware corporation (“Pharmathene”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in the Merger Agreement (as defined below).




W I T N E S S E T H:


WHEREAS, the Stockholders are collectively the legal and beneficial owners of
8,029,364 shares of SIGA Common Stock which represents 29.74% of the outstanding
shares of SIGA Common Stock;


WHEREAS, SIGA is a party to an Agreement and Plan of Merger, which is being
executed contemporaneously herewith, between SIGA, Merger Sub and Pharmathene, a
true and complete copy of which has been provided to the Stockholders (the
“Merger Agreement”);


WHEREAS, each of the Stockholders have agreed to vote all of the SIGA Capital
Stock owned by it, whether beneficially or otherwise, or over which it has
voting power (collectively the “Stockholder Shares”) in favor of all resolutions
to be considered by holders of SIGA Capital Stock in connection with the
transactions contemplated by the Merger Agreement;


NOW, THEREFORE in consideration of the foregoing premises and as inducement to
and in consideration of Pharmathene entering into the Merger Agreement and
certain other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:


Section 1  Representations and Warranties. Each of the Stockholders hereby
represents and warrants, for and in respect of itself and its Stockholder Shares
only, that:
 
(a)  if it is not an individual, it is duly incorporated or organized and
validly existing under the laws of its jurisdiction of incorporation or
organization; it has the corporate or other power and capacity and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Agreement and its obligations hereunder and has received all
requisite approvals to enter into this Agreement and to complete the
transactions contemplated hereby and, upon the due execution and delivery of
this Agreement by such Stockholder, this Agreement shall be a valid and binding
agreement enforceable by Pharmathene against such Stockholder in accordance with
its terms, subject to bankruptcy, insolvency,
 
 
1

--------------------------------------------------------------------------------


 
reorganization, fraudulent transfer, moratorium and other laws relating to or
affecting creditors' rights generally and to general principles of equity;
 
(b)  if it is an individual, it has full power and authority to enter into and
perform the obligations under this Agreement and to consummate the transactions
contemplated hereby;
 
(c)  the Stockholder is not a party to, bound or affected by or subject to, any
charter, by-law or constituting document provision (in the case of a party that
is not an individual), statute, regulation, judgment, order, decree or law which
would be: violated, contravened, breached by, or under which default would occur
as a result of, the execution, delivery and performance of this Agreement and
such Stockholder is not a party to, bound or affected by or subject to any
agreement for voting any SIGA Capital Stock which would be violated,
contravened, breached by, or under which default would occur as a result of, the
performance of this Agreement; and
 
(d)  such Stockholder understands and agrees that if such Stockholder attempts
to transfer, or provide any other person or entity with the authority to vote
any of the Stockholder Shares other than in compliance with this Agreement, SIGA
shall not, and such Stockholder hereby unconditionally and irrevocably instructs
SIGA to not, (i) permit any such transfer on its books and records, (ii) issue a
new certificate representing any of such Stockholder Shares, or (iii) record
such vote unless and until such Stockholder shall have complied with the terms
of this Agreement.
 
Section 2  Covenants.
 
(a)  Except as otherwise expressly provided herein, each Stockholder hereby
covenants that until this Agreement is terminated, such Stockholder will:
 

(i)  
not, directly or indirectly, take or support any action of any kind which could
reasonably be expected to reduce the likelihood of success of or delay the
consummation of the Merger Agreement;

 

(ii)  
not, directly or indirectly, initiate, solicit or encourage proposals, requests,
inquiries or contacts, or participate in negotiations or discussions, including
without limitation, the delivery of non-public information of SIGA to any third
party, for the purpose or with the intention of leading to any proposal,
concerning any disposition, directly or indirectly, of any material assets of
SIGA, without limitation, extending to any take-over bid, merger, consolidation
or other business combination involving SIGA or any acquisition of an equity
interest in SIGA representing any material amount of the equity of SIGA or any
similar transaction (a “Competing Proposal”), except for the transactions
contemplated by the Merger Agreement; and

 

(iii)  
not enter into, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any person or any other

 
 
2

--------------------------------------------------------------------------------


 
 
entity any non-public information with respect to, or otherwise cooperate in any
way with any party offering a Competing Proposal.
 
(b)  Except as otherwise expressly provided herein or as otherwise agreed to by
Pharmathene in writing on or prior to the date hereof, each Stockholder hereby
covenants that until this Agreement is terminated, such Stockholder shall not
directly or indirectly (v) grant any proxy, power of attorney or other
authorization or consent with respect to any of its Stockholder Shares; (w)
deposit any of its Stockholder Shares into a voting trust, or enter into a
voting agreement or arrangement with respect to any of its Stockholder Shares;
(x) take any other action that would in any way restrict, limit or interfere
with the performance of such Stockholder’s obligations hereunder or the
transactions contemplated hereby; (y) sell, assign, transfer, encumber, pledge,
hedge, gift or enter into derivative transactions in respect of, or otherwise
dispose of any of its Stockholder Shares or any rights therein (including
without limitation any voting rights) (or consent to do any of the foregoing),
or (z) enter into any contract, option or other combination, arrangement,
undertaking or understanding with respect to the actions described in any of the
foregoing clauses (the restrictions in clauses (v), (w),(x), (y) and (z) hereof
being referred to as the “Restrictions”). Notwithstanding the forgoing, each
Stockholder may transfer or permit the transfer of some or all of its
Stockholder Shares to related persons of such Stockholder (including its
members, partners, affiliates, trusts and/or family members) or to a charitable
trust, provided that (a) such transfer does not adversely affect Pharmathene or
SIGA, including without limitation from a tax perspective or by causing any
delay or by reducing the number of the Stockholder Shares subject to this
Agreement, and (b) the transferee executes and delivers an agreement in the same
form as this Agreement to Pharmathene prior to the transfer; provided, however
that the such Stockholder shall be responsible for any breach of default by its
transferee.
 
(c)  Each Stockholder agrees that it shall not issue any press release or make
any other statement to the public with respect to the Merger Agreement or any
other transaction contemplated by the Merger Agreement without the prior consent
of Pharmathene except as maybe required by applicable law.
 
Section 3  Voting.
 
Subject to the terms of this Agreement, each Stockholder hereby irrevocably and
unconditionally agrees until this Agreement is terminated:
 
(a)  to vote (or cause to be voted) all of its Stockholder Shares (and any other
securities in respect of which such Stockholder has the right to vote) which are
eligible to vote at any meeting of holders of SIGA Capital Stock and in any
action by written consent in favor of the Merger Agreement and the transactions
contemplated thereby including, without limitation, the PIPE, the amendment of
the SIGA Stock Option Plan and the reconfiguration of the board of directors
(each as contemplated by the Merger Agreement), (collectively the “Merger
Transactions”) and against any Competing Proposal;
 
(b)  to vote (or cause to be voted) all of its Stockholder Shares (and any other
securities in respect of which such Stockholder has the right to vote) which are
eligible to vote at any meeting of holders of SIGA Capital Stock and in any
action by written consent, against any
 
 
3

--------------------------------------------------------------------------------


 
 
action that could reasonably be expected to impede, interfere with, delay,
frustrate, prevent, prohibit or discourage the consummation of the transactions
contemplated by the Merger Agreement including, without limitation, the Merger
Transactions;
 
(c)  not, without the prior written consent of Pharmathene, to requisition or
join in any requisition of any meeting of holders of SIGA Capital Stock;
 
(d)  to vote in favor of adoption of any proposal or action that is reasonably
determined by SIGA to be necessary or appropriate to submit for stockholder
approval in order to facilitate the consummation of the transactions
contemplated by the Merger Agreement, including, without limitation the Merger
Transactions and against approval of any proposal made in opposition to or
competition with the consummation of the transactions contemplated by the Merger
Agreement, including, without limitation the Merger Transactions.
 
Section 4  Proxy. Each of the Stockholders hereby grants to Pharmathene an
irrevocable proxy, coupled with an interest, to vote all of their respective
Stockholder Shares in accordance with this Agreement and to take such other
action to the extent necessary to carry out the provisions of this Agreement.
 
Section 5  Directors and Officers; Voting as to Other Matters. Notwithstanding
any provision of this Agreement to the contrary, nothing in this Agreement shall
limit or restrict any Stockholder from acting in such Stockholder’s capacity as
a director or officer of SIGA (it being understood that this Agreement shall
apply to each Stockholder solely in such Stockholder’s capacity as a stockholder
of SIGA) or voting or granting proxies in each Stockholder’s sole discretion on
any matter other than those matters specified in this Agreement. For the
avoidance of doubt, this Agreement shall not require any Stockholder to vote or
grant any proxy to vote, or refrain from voting or granting any proxy to vote,
on any matter other than those specified in this Agreement.
 
Section 6  Remedies. In case any one or more of the covenants and/or agreements
set forth in this Agreement shall have been breached by any party hereto, the
party or parties entitled to the benefit of such covenants or agreements may
proceed to protect and enforce its or their rights, either by suit in equity
and/or action at law, including, but not limited to, an action for damages as a
result of any such breach and/or an action for specific performance of any such
covenant or agreement contained in this Agreement. The rights, powers and
remedies of the parties under this Agreement are cumulative and not exclusive of
any other right, power or remedy which such parties may have under any other
agreement or law. No single or partial assertion or exercise of any right, power
or remedy of a party hereunder shall preclude any other or further assertion or
exercise thereof.
 
Section 7  Successors and Assigns. Except as otherwise expressly provided
herein, this Agreement shall bind and inure to the benefit of SIGA, Pharmathene
and each of the Stockholders and the respective successors and permitted
assigns.
 
Section 8  Duration of Agreement. Except as specifically set forth herein, the
rights and obligations of Pharmathene, SIGA and each of the Stockholders set
forth herein shall survive until, and this Agreement shall terminate upon,
either the consummation of the Merger or
 
 
4

--------------------------------------------------------------------------------


 
 
termination of the Merger Agreement.
 
Section 9  Entire Agreement. This Agreement, together with the other writings
referred to herein or delivered pursuant hereto which form a part hereof,
contains the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous arrangements or
understandings with respect thereto.
 
Section 10  Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by first class registered,
certified or overnight mail, postage prepaid, or telecopied with a confirmation
copy by regular mail, addressed or telecopied, as the case may be, to such party
at the address or telecopier number, as the case may be, set forth below or such
other address or telecopier number, as the case may be, as may hereafter be
designated in writing by the addressee to the addressor listing all parties:
 

(i)  
if to SIGA, to:

 
    420 Lexington Avenue
    Suite 408
    New York, NY 10170
    Attention: Chief Financial Officer
    Telecopier: (212) 697-3130
 
        with a copy to:
 
    Kramer Levin Naftalis & Frankel LLP
    1177 Avenue of the Americas
    New York, NY 10036
    Attention: James A. Grayer, Esq.
    Telecopier: (212) 715-8050
 

(ii)  
if to the Stockholders:

 
    MacAndrews & Forbes Holdings Inc.
    35 East 62nd Street
    New York, NY 10021
    Attention: Michael C. Borofsky
    Telecopier: (212) 572-8435
 

(iii)  
if to Pharmathene:

 
    175 Admiral Cochrane Drive
    Suite 101
    Annapolis, MD 21701
    Attention: Chief Executive Officer
    Telecopier: (410) 571-8927



5

--------------------------------------------------------------------------------



        with a copy to:
 
    McCarter & English, LLP
    Four Gateway Center
    100 Mulberry Street
    Newark, NJ 07102
    Attention: Jeffrey Baumel
    Telecopier: (973) 624-7070


 
All such notices, requests, consents and communications shall be deemed to have
been received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of mailing, on the third business day following the
date of such mailing, (c) in the case of overnight mail, on the first business
day following the date of such mailing, and (d) in the case of facsimile
transmission, when confirmed by facsimile machine report.
 
Section 11  Changes. The terms and provisions of this Agreement may be modified
or amended, or any of the provisions hereof waived, temporarily or permanently,
only pursuant to the written consent of Pharmathene, SIGA and each of the
Stockholders.
 
Section 12  Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.
 
Section 13  Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
 
Section 14  Nouns and Pronouns. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of names and pronouns shall include the plural and
vice-versa.
 
Section 15  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 16  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding choice of law rules
thereof.
 


 
* * * * *
 

6

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first above written.
 
SIGA TECHNOLOGIES, INC.
 


By: /s/ Thomas N.
Konatich                                                        
Name: Thomas N. Konatich
Title:   Chief Financial Officer and Acting
        Chief Executive Officer
 


PHARMATHENE, INC.
 
By: /s/ David P.
Wright                                                             
Name: David P. Wright
Title:   Chief Executive Officer
 
 
STOCKHOLDERS




TRANSTECH PHARMA, INC.
 
By: /s/ Stephen L. Holcombe                                                  
Name: Stephen L. Holcombe
Title:   Senior Vice President and Chief Financial Officer




MACANDREWS & FORBES INC.
 
By: /s/ Donald G.
Drapkin                                                        
Name: Donald G. Drapkin
Title:   Vice Chairman



7

--------------------------------------------------------------------------------




 
                                    /s/ Howard
Gittis                                             
Howard Gittis
 


                                    /s/ Donald G.
Drapkin                                   
Donald G. Drapkin
 


                                    /s/ James
Antal                                                 
James Antal
 


                                     / s/ Thomas E. Constance         
                
Thomas E. Constance


 
                                    /s/ Mehmet C. Oz                         
                
Mehmet C. Oz
 


                                    /s/ Eric A.
Rose                                            
Eric A. Rose
 


                                    /s/ Paul G. Savas                        
               
Paul G. Savas
 
 
 
8
 
 
 
 